Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made December 31, 2014, by and
between Global GP LLC, a Delaware limited liability company (the “Company”), and
Eric S. Slifka (the “Executive”).

 

WHEREAS, the Company employs the Executive as the President and Chief Executive
Officer of the Company and the Executive also serves as the President and Chief
Executive Officer of Global Partners LP, a Delaware limited partnership (the
“Partnership”) of which the Company is the general partner; and

 

WHEREAS, the Company and the Executive mutually desire to agree upon the terms
of the Executive’s continued employment by the Company, and to agree as to
certain benefits of such employment.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which the Company and the
Executive each acknowledges, the Company and the Executive hereby agree as
follows:

 

1.                                      Employment and Term of Employment. 
Subject to the terms of this Agreement, the employment term hereunder will
commence on January 1, 2015 (the “Effective Date”) and continue through
December 31, 2017; provided that, commencing on January 1, 2018 (the “Renewal
Date”), the term of the Executive’s employment by the Company shall be
automatically renewed so as to terminate on the date that is thirty-six (36)
months from such Renewal Date, unless the Company or the Executive provides the
other with prior written notice of its or his desire not to renew delivered in
accordance with Section 20 (“Notice”) at least ninety (90) days in advance of
the Renewal Date; and further provided, that any such renewal term shall include
a replacement Exhibit B (Long-Term Performance-Based Cash Incentive Plan and
Payout Grid) proposed by the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) and acceptable to the Executive.  The
Company and the Executive agree to begin discussions concerning the renewal of
this Agreement in January 2017 with the objective of reaching a final agreement
by the end of June 2017. Notwithstanding the foregoing, either the Company or
the Executive may terminate the Executive’s employment with the Company at any
time, subject to the terms and conditions of Section 7 hereof.  The employment
period as described herein is referred to herein as the “Term.”

 

2.                                      Position and Duties.  During the Term,
the Company shall employ the Executive as the President and Chief Executive
Officer of the Company and he also shall serve as the President and Chief
Executive Officer of the Partnership, or in such other positions as the parties
mutually agree.   The Executive shall have such powers and duties and
responsibilities as are customary to such position and as are assigned to the
Executive by the Board of Directors of the Company (the “Board”) in connection
with the Executive’s general management and supervision of the operations of the
Company and of the Partnership, reporting only to the Board.  The Executive’s
employment shall also be subject to the policies maintained and established by
the Company that are of general applicability to the Company’s employees, as
such policies may be amended from time to time.

 

--------------------------------------------------------------------------------


 

3.                                      Other Interests. During the Term, the
Executive shall devote his full time, attention, energies and business efforts
during normal business hours to his duties and responsibilities as the President
and Chief Executive Officer of the Company and of the Partnership and its
subsidiaries.   The Partnership and its subsidiaries are sometimes hereinafter
referred to collectively as the “Partnership Group”.  During the Term, except as
otherwise restricted by the non-competition covenants set forth in Annex I
attached hereto and incorporated herein by reference, the parties recognize and
agree that the Executive may engage in other business activities that do not
conflict with the business and affairs of the Company or of the Partnership or
interfere with the Executive’s performance of his duties and responsibilities
hereunder.  Additionally, the non-competition covenants set forth in Annex I
shall apply to the Executive upon separation of service from the Company and
shall continue until the first anniversary of the Date of Termination (as
defined in Section 7(h) hereof).  The Executive, for himself and his Affiliates,
hereby agrees and acknowledges that the non-competition restrictions and
covenants set forth in Annex I are fair and reasonable provisions for the
protection of the Company’s and the Partnership Group’s legitimate business
interests including, without limitation, the Company’s and the Partnership
Group’s confidential information, trade secrets, goodwill and the business
contacts which the Executive will establish and develop in the course of
performing his duties under this Agreement.

 

4.                                      Duty of Loyalty.

 

(a) The Executive acknowledges and agrees that the Executive owes a fiduciary
duty of loyalty to act in the best interests of the Company and of the
Partnership Group. In keeping with such duty, the Executive shall, during the
Term, make full disclosure to the Company of all business opportunities
pertaining to the business of the Company or of the Partnership or any of its
subsidiaries and, during the Term, shall not appropriate for the Executive’s own
benefit business opportunities concerning the business of the Company, the
Partnership or any of its subsidiaries, except as otherwise permitted by the
non-competition covenants set forth in Annex I or as consented to in writing by
the Board of Directors of the Company.

 

(b) The Company shall indemnify the Executive to the extent permitted by the
Company’s limited liability agreement, as amended from time to time, and by
applicable law, against all costs, charges and expenses, including without
limitation, attorney’s fees, incurred or sustained by the Executive in
connection with any claim against Executive and in connection with any action,
suit or proceeding to which the Executive may be made a party by reason of being
an officer, director or employee of the Company or of the Partnership or any of
its subsidiaries. In connection with the foregoing, the Executive will be
covered under any liability insurance policy that protects the other officers
and directors of the Company.

 

5.                                      Place of Performance.  Subject to such
business travel from time to time as may be reasonably required in the discharge
of his duties and responsibilities as the President and Chief Executive Officer
of the Company and while serving as the President and Chief Executive Officer of
the Partnership, the Executive shall perform his obligations hereunder in, or
within forty (40) miles of, Waltham, Massachusetts.

 

2

--------------------------------------------------------------------------------


 

6.                                      Compensation.

 

(a)                                 Base Salary.  During the Term, the Executive
shall be paid an annual base salary of $800,000, subject to increase as of each
January 1 if so determined by the Compensation Committee.  The Executive’s base
salary, as from time to time increased in accordance with this Section 6(a), is
hereafter referred to as “Base Salary.” The Base Salary shall be paid in equal
installments pursuant to the Company’s customary payroll policies and procedures
in force at the time of payment, but in no event less frequently than monthly.

 

(b)                                 Bonus.  From time to time during the Term,
the Executive may be eligible to receive a cash bonus (a “Bonus”) in an amount
to be determined at the discretion of the Compensation Committee.

 

(c)                                  Incentive Compensation.  The Executive
shall participate in the annual short-term incentive compensation plan set forth
in attached Exhibit A (the “Short-Term Incentive Plan”), and shall participate
in the long-term incentive compensation plans set forth in attached Exhibits B
(the “Long-Term Performance-Based Cash Incentive Plan”) and C (the “Long-Term
Equity-Based Incentive Plan”), and as determined by the Compensation Committee
may be eligible to participate in any other incentive plans in which management
employees may participate.

 

(d)                                 Reimbursements.  During the Term, the
Company shall pay or reimburse the Executive for all reasonable expenses
incurred by the Executive on business trips, and for all other business and
entertainment expenses reasonably incurred or paid by him during the Term in the
performance of his services under this Agreement, in accordance with past
practice and with the Company’s expense reimbursement policy as in effect from
time to time, upon presentation of expense statements or vouchers or such other
supporting documentation as the Company may reasonably require.

 

(e)                                  Fringe Benefits.  During the Term, the
Executive shall be entitled to participate in the Company’s health insurance,
401(k) and other benefit plans in accordance with Company policies and on the
same general basis as other executives of the Company.  During the Term, and
consistent with past practice, the Company also will provide the Executive those
additional fringe benefits as have been disclosed as Other Compensation in the
Summary Compensation Table included in the Form 10-K filed with the SEC by
Global Partners LP for the year ended December 31, 2013. Additionally, the
Executive shall be eligible to receive such other benefits as may be approved by
the Compensation Committee.

 

(f)                                   Vacation.  During the Term, the Executive
shall be granted 25 days of paid vacation each calendar year with any unused
vacation days to be subject to the Company’s standard vacation policy with
respect to the carryover or payment for any such unused vacation days.

 

3

--------------------------------------------------------------------------------


 

7.                                      Separation from Service.

 

(a)                                 In General.  If the Executive’s employment
is terminated for any reason, he (or his estate) shall be paid on the Date of
Termination (i) all amounts of Base Salary due and owing up through the Date of
Termination, (ii) any earned but unpaid Bonus, (iii) all reimbursements of
expenses appropriately and timely submitted, and (iv) any and all other amounts,
including vacation pay, that may be due to him as of the Date of Termination
(the “Accrued Obligations”). Additionally, the Executive shall be entitled to
retain the following items currently supplied to him by the Company:
(i) personal computer, laptop computer and iPad; and (ii) smartphone(s),
including the then current telephone numbers for such telephones. The Company
will also maintain the Executive’s e-mail account and provide the Executive with
access to, and control over, the e-mail account for a period of no less than six
months following termination of employment. Promptly following the Date of
Termination, the Executive shall return to the Company all confidential and
proprietary information of the Company in his possession.

 

(b)                                 Termination Due to the Death or Disability
of Executive.  The Executive’s employment hereunder shall be terminated
automatically upon the death or Disability of the Executive.  The Company shall
pay or distribute to the Executive (or his estate) upon his termination under
this Section 7(b) on the Date of Termination or as soon as reasonably practical
(but no more than ten days) thereafter:

 

(i)                                     the Accrued Obligations, plus

 

(ii)                                  a lump sum payment of an amount equal to
his Base Salary (determined as of the Date of Termination) multiplied by 200%,
plus

 

(iii)                               an amount equal to the target incentive
amount under the then applicable Short-Term Incentive Plan as set forth on
attached Exhibit A for the fiscal year including the Date of Termination,
multiplied by 200%, plus

 

(iv)                              the Executive’s interests in the Company’s
long-term incentive plans, including, but not limited to, (a) the pro-rated cash
incentive amount, if any, earned under the Long-Term Performance-Based Cash
Incentive Plan described on attached Exhibit B, as determined by the
Compensation Committee, and (b) the amounts of cash and/or securities due as a
result of the automatic vesting of the Executive’s interests in the Long-Term
Equity-Based Incentive Plans described on attached Exhibit C and the related
grant agreements, to the extent accelerated vesting is not prohibited under the
vesting provisions of the then awarded and unvested grants, plus

 

(v)                                 the Company will continue the monthly
payment of all group health, dental, life, disability, vision and similar
insurance premiums on behalf of the Executive and his spouse and dependents, if
any, for 24 months following the Date of Termination.

 

4

--------------------------------------------------------------------------------


 

(c) Termination by the Company Without Cause or by the Executive for Reasons
Constituting Constructive Termination.  The Executive’s employment hereunder may
be terminated by the Company without Cause or by the Executive for reasons
constituting Constructive Termination.  The Company shall pay or distribute to
the Executive (or his estate) upon his termination under this Section 7(c) on
the Date of Termination or as soon as reasonably practical (but no more than ten
days) thereafter:

 

(i)                                     the Accrued Obligations, plus

 

(ii)                                  a lump sum payment of an amount equal to
his Base Salary determined as of the Date of Termination multiplied by 200%
(provided, however, that this multiplier shall be 300% if the Executive
terminates his employment for reasons constituting Constructive Termination and
such termination occurs within 12 months following a Change in Control) plus

 

(iii)                               an amount equal to the target incentive
amount under the then applicable Short-Term Incentive Plan as set forth on
attached Exhibit A for the fiscal year including the Date of Termination,
multiplied by 200% (provided, however, that this multiplier shall be 300% if the
Executive terminates his employment for reasons constituting Constructive
Termination and such termination occurs within 12 months following a Change in
Control) plus

 

(iv)                              the Executive’s interests in the Company’s
long-term incentive plans, including, but not limited to, (a) the pro-rated cash
incentive amount, if any, earned under the Long-Term Performance-Based Cash
Incentive Plan described on attached Exhibit B, as determined by the
Compensation Committee, and (b) the amounts of cash and/or securities due as a
result of the automatic vesting of the Executive’s interests in the Long-Term
Equity-Based Incentive Plans described on attached Exhibit C and the related
grant agreements, to the extent accelerated vesting is not prohibited under the
vesting provisions of the then awarded and unvested grants, plus

 

(v)                                 the Company will continue the monthly
payment of all group health, dental, life, disability, vision and similar
insurance premiums on behalf of the Executive and his spouse and dependents, if
any, for 24 months following the Date of Termination.

 

If the Executive terminates his employment for reasons of Constructive
Termination, but such termination does not occur within 12 months following a
Change of Control, and Executive secures employment within twelve months of the
Date of Termination, Executive shall repay to the Company one-half of the cash
received from the Company pursuant to Sections 7(c)(ii) and (iii).

 

(d)                                 Termination by the Company for Cause.  The
Company’s Board of Directors may terminate the Executive’s employment hereunder
for Cause, in which case on the Date of Termination, the Executive will receive
payment of the Accrued Obligations.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding any provision herein to the contrary, prior to a termination for
Cause, the following shall apply:  (i) the Company will provide notice to the
Executive setting forth its intention to terminate the Executive for Cause,
describing in detail the nature of the circumstances that support such
determination, and the date and time established for a hearing before the Board,
which hearing shall be not less than fifteen (15) business days from the date of
such notice, (ii) the Executive will have the right to be heard by the Board,
and the Executive shall be entitled to representation by counsel at such
hearing, provided, however, that such counsel shall be subject to reasonable
limitations on direct interaction with the Board members during such hearing as
such limitations are established by the Board and provided to the Executive with
the notice of the hearing, and (iii) following such hearing, the Board may
authorize a termination of the Executive’s employment for Cause only with a 75%
majority vote of the full Board. If the Executive retains counsel for the
hearing with the Board, and the Board does not terminate Executive for Cause
within five business days following the hearing, the Company shall promptly
reimburse the Executive for any legal fees and expenses incurred by him in
connection with such a hearing.

 

(e)                                  Nonrenewal of the Agreement.  If the
Agreement is not renewed by the Company at the end of the applicable term, and
the Executive does not continue to serve as the Company’s President and Chief
Executive Officer following the expiration of this Agreement pursuant to a
different employment agreement with the Company, the Company shall pay the
Executive upon the expiration of the Agreement, or as soon as reasonably
practical (but no more than ten days) thereafter, any Accrued Obligations plus a
lump sum payment equal to 100% of the Executive’s then Base Salary.

 

(f)                                   Definitions.

 

(i)                                     For the purposes of this Agreement,
“Cause” shall mean the Executive (A) has engaged in gross negligence or willful
misconduct in the performance of his duties, (B) has committed an act of fraud,
embezzlement or willful breach of a fiduciary duty to the Company or any of its
subsidiaries (including the unauthorized disclosure of any material secret,
confidential and/or proprietary information, knowledge or data of the Company or
any of its subsidiaries); (C) has been convicted of a crime involving fraud or
moral turpitude or any felony or (D) has breached any material provision of this
Agreement or any of the restrictions and covenants set forth in Annex I hereto
other than as a result of the Executive’s inability to perform his obligations
hereunder solely due to his poor physical or mental health.  The Executive must
be provided a written notice from the Company, giving him at least 30 days to
affect a cure of any claimed occurrence under (A), (B) or (D) above that is
capable of being cured, prior to the delivery of any notice described under
Section 7(d)(i) hereof.

 

(ii)                                  “Change in Control” shall occur upon:
(A) the date that any one person, entity or group (other than the estate of
Alfred Slifka or the successors to the interests of Alfred Slifka, and other
than Richard Slifka or the Executive, or their respective family members or
entities they control,

 

6

--------------------------------------------------------------------------------


 

individually or in the aggregate, directly or indirectly (collectively referred
to hereinafter as the “Slifkas”)) acquires ownership of the membership interests
of the Company that, together with the membership interests of the Company
already held by such person, entity or group, constitutes more than 50% of the
total voting power of the membership interests of the Company; provided,
however, if any one person, entity or group is considered to control more than
50% of the total voting power of the membership interests of the Company, the
acquisition of additional membership interests by the same person, entity or
group shall not be deemed to be a Change in Control; (B) a consolidation or
merger (in one transaction or a series of related transactions) of the Company
pursuant to which the holders of the Company’s equity securities immediately
prior to such transaction or series of related transactions would not be the
holders immediately after such transaction or series of related transactions of
at least 50% of the voting power of the entity surviving such transaction or
series of related transactions; or (C) the sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company to a person other than the
Slifkas or any of them. In all respects, the definition of “Change in Control”
shall be interpreted to comply with Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986 (the “Code”) and any successor statute, and/or guidance
thereunder, and the provisions of Treasury Regulation Section 1.409A and any
successor regulation and guidance thereto; provided, however, an interpretation
in compliance with Section 409A of the Code shall not expand the definition of
Change in Control in any way or cause an acquisition by the Slifkas to result in
a Change in Control.

 

(iii)                               “Constructive Termination” means termination
of this Agreement by the Executive as a result of any (A) substantial
diminution, without the Executive’s written consent, in the Executive’s working
conditions consisting of (1) a material reduction in the Executive’s duties and
responsibilities, (2) any change in the reporting structure so that the
Executive no longer reports solely to the Board, or (3) a relocation of the
Executive’s place of work further than forty (40) miles from Waltham,
Massachusetts, or (B) a material breach of this Agreement by the Company.  To be
able to terminate his employment with the Company for Constructive Termination,
the Executive must provide notice to the Company of the existence of any of the
conditions set forth in the immediately preceding sentence within 90 days of his
becoming aware of the initial existence of such condition(s), and the Company
must fail to remedy such condition(s) within 30 days of such notice.  In no
event shall the Date of Termination in connection with a Constructive
Termination occur any later than one year following the notice of the existence
of the condition(s) constituting a Constructive Termination hereunder.

 

(iv)                              “Disability” shall mean a physical or mental
condition which (A) renders the Executive, with or without reasonable
accommodation, unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12

 

7

--------------------------------------------------------------------------------


 

months, or (B) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, results in the Executive
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.

 

(g)                                  Notice of Termination.  Any termination or
non-renewal (except due to the death of Executive) by the Company or the
Executive shall be communicated by written Notice of Termination to the other
party hereto.   For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which (i) shall state the effective date of such termination,
(ii) shall indicate the specific termination provision in this Agreement relied
upon and (iii) shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.  Any such notice shall be provided in accordance
with the requirements of Section 20 hereof. Any notice of Constructive
Termination by the Executive shall be given by the Executive within 90 days of
his becoming aware of the existence of the condition upon which the Constructive
Termination is based.

 

(h)                                 Date of Termination.  The “Date of
Termination” shall mean (i) the date of death, if the Executive’s employment is
terminated because of death, (ii) the date the Executive is determined to have a
Disability, if the Executive’s termination is based on his Disability, and
(iii) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination, which date shall be in accordance with
the timing rules set out in (d) or (g) of this Section 7, as applicable. With
respect to any compensation payable under this Agreement that is subject to
Section 409A of the Code, references to the Executive’s Date of Termination or
termination of employment (and variations thereof) shall be deemed to refer only
to the Executive’s “separation from service” within the meaning of
Section 1.409A-1(h) of the U.S. Treasury Regulations, applying the default terms
thereof.

 

(i)                                     Delayed Payments. Notwithstanding any
other provision with respect to the timing of payments under this Section 7, if,
at the time of the Executive’s termination, the Executive is deemed to be a
“specified employee”  (within the meaning of Section 409A of the Code, and any
successor statute, regulation and guidance thereto) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which the Executive may become entitled under Section 7 as
a result of his “separation from service” (within the meaning of Section 409A of
the Code, and any successor statute, regulation and guidance thereto) which are
subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the termination of the Executive’s employment, at which time the
Executive shall be paid an aggregate amount equal to six months of payments
otherwise due to the Executive under the terms of this Section 7, as applicable,
plus (to the extent not prohibited by Section 409A of the Code) interest on such
amounts at the then applicable prime rate of interest as established from time
to time by Bank of America Corporation or its successor.  After the first
business day of the seventh month following the termination of the Executive’s
employment and continuing each month thereafter, the Executive shall be paid the
regular payments otherwise due to the Executive in accordance with the terms of
this Section 7, as applicable.

 

8

--------------------------------------------------------------------------------


 

(j)                                    Nonsolicitation of Employees.  The
Executive agrees that for a period of two years following his Date of
Termination he will not solicit or induce any employee of the Company or of the
Partnership or any of its subsidiaries to terminate his/her employment with, or
otherwise curtail, lessen or alter his/her relationship with, the Company or the
Partnership or its subsidiaries.

 

(k)                                 Nondisparagement.  Each of the Company and
the Executive agree not to make any disparaging comments or remarks, orally or
in writing, about the other party following the termination or expiration of
this Agreement.

 

8.                                      Section 409A.  The parties hereto intend
that this Agreement comply with the requirements of Section 409A of the Code and
the regulatory guidance thereunder.   If any provision provided herein may
result in the imposition of an additional tax or penalty under the provisions of
Section 409A of the Code, the Executive and the Company agree to amend any such
provision to avoid imposition of any such additional tax, to the extent
possible, in the manner that the Executive and the Company mutually agree is
appropriate to comply with Section 409A of the Code; provided that, to the
extent possible, any such amendment shall minimize any decrease in the payments
or benefits to the Executive contemplated herein.

 

9.                                      Confidential Information; Unauthorized
Disclosure.

 

(a)                                 During the Term and for the period ending
two years following the Date of Termination, the Executive shall not, without
the written consent of the Board or a person authorized thereby, disclose to any
person, other than an employee of the Company, the Partnership or its
subsidiaries or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
the President and Chief Executive Officer of the Company including serving as
the President and Chief Executive Officer of the Partnership, any secret,
confidential and/or proprietary information, knowledge or data obtained by him
while in the employ of the Company or any of its affiliates with respect to the
Company, the Partnership or any of its subsidiaries and their respective
businesses, the disclosure of which he knows or should know will be damaging to
the Company, the Partnership or any of its subsidiaries; provided however, that
such information, knowledge or data shall not include (i) any information,
knowledge or data known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or (ii) any information, knowledge or
data which the Executive may be required to disclose by any applicable law,
order, or judicial or administrative proceeding.

 

(b)                                 The Executive acknowledges that money
damages would not be a sufficient remedy for any breach of this Section 9 by the
Executive, and the Company shall be entitled to enforce the provisions of this
Section 9 by seeking specific performance and injunctive relief as remedies for
such breach or any threatened breach.  Such remedies shall not be deemed the
exclusive remedies for a breach of this Section 9 but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from the Executive and his agents.

 

9

--------------------------------------------------------------------------------


 

10.                               Payment Obligations Absolute.  Except as
specifically provided in this Agreement, the Company’s obligation to pay the
Executive the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company (including its affiliates) may have against him or
anyone else.   All amounts payable by the Company shall be paid without notice
or demand.  The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and except as provided in Section 7(c) above, the obtaining of
any such other employment shall in no event effect any reduction of the
Company’s obligations to make the payments and arrangements required to be made
under this Agreement.

 

11.                               Successors.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and permitted
assigns and any such successor or permitted assignee shall be deemed substituted
for the Company under the terms of this Agreement for all purposes. As used
herein, “successor” and “assignee” shall be limited to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires control of the Company or
to which the Company assigns this Agreement by operation of law or otherwise in
connection with any sale of all or substantially all of the assets of the
Company, provided that any successor or permitted assignee promptly assumes in a
writing delivered to the Executive this Agreement and, in no event, shall any
such succession or assignment release the Company from its obligations
hereunder. The Company will require any successor (whether direct or indirect,
by purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to all or substantially all of its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

 

12.                               Assignment.  The Executive shall not have any
right to pledge, hypothecate, anticipate or assign this Agreement or the rights
hereunder, except by will or the laws of descent and distribution, or delegate
his duties or obligations hereunder.

 

13.                               Governing Law.  The provisions of this
Agreement shall be construed in accordance with, and governed by, the laws of
the Commonwealth of Massachusetts without regard to principles of conflict of
laws.

 

14.                               Entire Agreement.  The Company and the
Executive intend that this Agreement shall supersede the January 1, 2012
Agreement and that this Agreement together with the attached Annex I and
Exhibits A, B and C constitute the entire agreement of the parties with regard
to the subject matter hereof, and contain all of the covenants, promises,
representations, warranties and agreements between the parties with respect to
such subject matter.  Without limiting the scope of the preceding sentence, as
of the Effective Date, all understandings and agreements preceding the Effective
Date and relating to the subject matter hereof are hereby null and void and of
no further force and effect, including, without limitation all prior employment

 

10

--------------------------------------------------------------------------------


 

and severance agreements, if any, by and between the Company and the Executive;
provided that, nothing contained in the foregoing shall be deemed to supersede
or make invalid any prior agreements between the Executive and the Company
concerning long-term incentive plan awards and any agreement by and between the
Executive and the Company, the Partnership or any affiliated entity or member of
the Partnership in his capacity as an interest holder, including without
limitation the Omnibus Agreement.

 

15.                               Modification.  Any modification of this
Agreement will be effective only if it is in writing and signed by the parties
hereto.

 

16.                               No Waiver.  No failure by either party hereto
at any time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

17.                               Severability.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction by reason of applicable
law shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

19.                               Withholding of Taxes and Other Employee
Deductions.  The Company may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to the Company’s employees
generally.

 

20.                               Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand, or
by a nationally recognized overnight delivery service or mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
parties at their addresses set forth below, or to such other addresses as either
party may have furnished to the other in writing in accordance herewith except
that notices of change of address shall be effective only upon receipt.

 

If to the Company:

 

Global GP LLC
P.O. Box 9161
800 South St., Suite 500
Waltham, Massachusetts 02454-9161
Attention: General Counsel and the Chairman of the Compensation Committee

 

11

--------------------------------------------------------------------------------


 

with a copy to:

 

Brenda K. Lenahan
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

 

If to the Executive:

 

At the Executive’s last known home address listed in the Company’s personnel
records from time to time

 

with a copy to:

 

Michael A. Hickey

Goulston & Storrs, P.C.
400 Atlantic Ave.
Boston, Massachusetts 02110

 

21.                               Headings.  The section headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/ Mark Romaine

 

Name:

Mark Romaine

 

Title:

Chief Operating Officer

 

 

 

 

 

ERIC S. SLIFKA

 

 

 

 

 

/s/ Eric S. Slifka

 

12

--------------------------------------------------------------------------------


 

ANNEX I

 

Non-Competition Provisions

 

1.                                      Non-competition; Nonsolicitation.  
During the Term, and in the event that the Executive’s employment is terminated
for any reason, then for a period of two (2) years (the “Restrictive Period”)
following the Date of Termination, the Executive shall be prohibited from
working (as an employee, consultant, advisor, director or otherwise) for,
engaging in or acquiring or investing in any business having assets engaged in
(or actively considering engagement in) the following businesses in New England
and other jurisdictions in which the Company and/or its affiliates are
conducting business as of the Date of Termination (the “Restricted
Businesses”):  (i) wholesale and/or retail marketing, sale, distribution and
transportation of refined petroleum products, crude oil, renewable fuels
(including ethanol and bio-fuels), natural gas liquids (including ethane,
butane, propane and condensates), natural gas, compressed natural gas and
liquefied natural gas; (ii) the storage of refined petroleum products and/or any
of the other products identified in clause (i) of this paragraph in connection
with any of the activities described in said clause (i); (iii) the sale of
convenience store items and sundries and related food service; and
(iv) bunkering, unless the Chief Executive Officer of the Company and the Board
approve such activity.  During the Restrictive Period, the Executive also shall
not directly or indirectly solicit any employees, contractors, vendors,
suppliers or customers of the Company or Global to cease to be employed by or
otherwise do business with the Company or Global, or to reduce the same, or to
be employed or otherwise do business with any Restricted Business. 
Notwithstanding any provision of this Amendment to the contrary, the Executive
may own up to 3% of a publicly traded entity that is engaged in one or more of
the Restricted Businesses.  If any court determines that any of the provisions
of this Amendment are invalid or unenforceable, the remainder of such provisions
shall not thereby be affected and shall be given full effect without regard to
the invalid provisions.  If any court construes any of the provisions of this
Amendment, or any part thereof, to be unreasonable because of the duration of
such provision or the geographic scope thereof, such court shall have the power
to reduce the duration or restrict the geographic scope of such provision and to
enforce such provision as so reduced or restricted.  Notwithstanding the
foregoing or any other provision of this Agreement, nothing in this Amendment
shall limit the Executive’s ability to perform services in any capacity or
invest in any of the following: (i) money management firm; (ii) investment
partnership; (iii) investment or private equity firm; or (iv) private equity or
other investment fund; except that if any such firm, partnership or fund
referenced in subsections (i) through (iv) contemplates or makes direct
investments in Global or in any Restricted Business, the Executive must recuse
himself and may not personally, in any respect, be actively involved, actively
participate, or directly invest, and must fully comply with the provisions of
this Annex 1 to the Agreement.

 

Any restrictions on the Executive otherwise prohibited under this Agreement may
be waived only by express written permission of the Conflicts Committee of the
Company’s Board of Directors.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Short-Term Annual Cash Incentive Plan

 

The Executive shall participate in an annual short-term cash incentive plan with
any cash incentive amounts earned for a fiscal year to be determined based upon
the achievement of financial metrics established by the Company’s Compensation
Committee (the “financial metrics”).  The annual “award target” cash incentive
amount shall be 100% of the Executive’s Base Salary, and the annual maximum cash
incentive amount that may be awarded shall be 200% of the Executive’s Base
Salary.  The Company’s Compensation Committee may also establish threshold
financial metrics required to be met for any cash incentive amount to be
awarded, and a formula for the amount of the cash incentive that will be awarded
relative to the amount by which the financial metrics threshold are or are not
met or exceeded.  The targets, metrics (including any thresholds) and formula
will be established by the Company’s Compensation Committee in the first
calendar quarter of each fiscal year, with the award to be paid within 2 ½
months of the end of that fiscal year; provided, however, that if the
Partnership has not completed its audited consolidated financial statements
within 2 ½ months of the end of that fiscal year, the award shall be paid within
5 business days following completion of the Partnership’s audited consolidated
financial statements for such fiscal year but in no event later than
September 30 of the year following the end of the applicable fiscal year; and
further provided, that any such payment shall be made in a manner that is either
exempt from, or in compliance with, Section 409A of the Internal Revenue Code of
1986 (the “Code”) and any successor statute, and/or guidance thereunder, and the
provisions of Treasury Regulation Section 1.409A and any successor regulation
and guidance thereto (collectively, “Section 409A”).

 

Notwithstanding the foregoing, any portion of an award that is earned in excess
of 125% of the annual award target for a calendar year may be deferred by the
Compensation Committee and paid at a later date; provided, that the short-term
annual cash incentive plan approved by the Compensation Committee for such year
includes provisions that (i) permit such a deferral for a specified period of
time of up to twenty-four (24) months, (ii) require the Company to pay to the
Executive interest on the deferred amount at the rate of 5.0%, such interest to
be paid together with the payment of the deferred amount at the conclusion of
the deferral period, and (iii) provide for the forfeiture of the deferred amount
together with any interest owing thereon in the event that the Executive
voluntarily terminates his employment with the Company other than for reasons
constituting Constructive Termination prior to the conclusion of the deferral
period; and further provided, that payment of the deferred amount together with
any interest owing thereon shall be made in a manner that is either exempt from,
or in compliance with, Section 409A. Notwithstanding the foregoing, any and all
deferred amounts hereunder together with the interest then owing thereon shall
be paid to the Executive within ten (10) business days following his separation
from service for any reason other than (i) a for Cause termination of the
Executive’s employment with the Company, or (ii) voluntary termination by the
Executive other than for reasons constituting Constructive Termination, and such
payment shall be made in a manner that is either exempt from, or in compliance
with, Section 409A.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Long-Term Performance-Based Cash Incentive Plan

 

The Executive shall participate in a long-term performance-based cash incentive
plan (the “Plan”) with any cash incentive amount earned under the Plan to be
determined based upon the achievement of distribution growth to the
Partnership’s unitholders over the term of this Agreement.  To evaluate the
Executive’s performance, the aggregate distribution growth to the Partnership’s
unitholders shall be measured using (i) all distributions to unitholders in
respect of the three-year period from January 1, 2015 through December 31, 2017
(which are anticipated to be made during the period from April 1, 2015 through
March 31, 2018), inclusive, and (ii) the to-be-declared annualized per unit
distribution to unitholders in respect of the fourth quarter of calendar year
2014 as the baseline against which the aggregate distribution growth will be
measured.  The cash incentive amount, if any, earned by the Executive under the
Plan would be determined no later than March 15, 2018 and paid to the Executive
in a lump sum payment on or before March 15, 2018, in accordance with the payout
grid established by the Company’s Compensation Committee (the “Payout Grid”). 
In the event, prior to December 31, 2017, of (a) the Executive’s Death or
Disability, (b) termination of the Executive’s employment by the Company without
Cause, or (c) termination of the Executive’s employment by the Executive
constituting Constructive Termination, the Executive (or his estate, as the case
may be) shall be entitled to receive a prorated cash incentive payment amount
based upon the aggregate growth rate of distributions to the Partnership’s
unitholders as of the Date of Termination (defined in the Agreement) and the
Payout Grid, such prorated cash incentive payment amount to be paid within 74
days following the Executive’s Date of Termination.  Under the Plan, the
Executive’s annual target incentive amount shall be $850,000, and his annual
maximum incentive amount shall be $1,700,000.

 

At all times during the Term, the Compensation Committee reserves the right to
prospectively adjust the Payout Grid to take into account specified
nonrecurring, noncash items of income or expense that are anticipated to result
from an acquisition by the Partnership and its subsidiaries, which nonrecurring,
noncash items are projected to occur in the first year following such
acquisition and are not included in the ongoing cash flows of the Partnership
and its subsidiaries; provided, that any such adjustments to the Payout Grid
shall be determined by the Compensation Committee in good faith after
consultation with the Partnership’s general counsel and shall be discussed with
the Executive.  In the event of any such adjustments, the Payout Grid shall be
adjusted within sixty (60) days following the consummation of the acquisition
and subsequent identification of the nonrecurring, noncash items of income or
expense in respect of which the adjustments are being made.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Long-Term Equity-Based Incentive Plan

Performance-Restricted Units

 

The Executive shall participate annually in the Partnership’s Long-Term
Equity-Based Incentive Plan (the “LTIP”) with respect to the Executive’s
performance during each calendar year of this Agreement.  The Company’s
Compensation Committee shall (i) determine on an annual basis, after reviewing
available performance data regarding the Partnership, whether and in what
amounts to grant the Executive Performance-Restricted Units, Phantom Units or
some functional equivalent of Global Partners LP, and (ii) establish the terms
and conditions of such grants, including the timing of the grants (which shall
be granted to the Executive on or before the 15th day of April in the calendar
year immediately following the calendar year in respect of which the award is
earned), the vesting periods, if any, and any applicable milestones, all in
accordance with the LTIP and in compliance with Section 409A of the Code and any
successor statute, regulation or guidance thereunder.  The Executive’s annual
“award target” under the LTIP with respect to the Executive’s performance during
each calendar year of this Agreement shall be $1,250,000; the Executive’s annual
maximum incentive amount under the LTIP shall be determined on an annual basis
by the Company’s Compensation Committee.

 

3

--------------------------------------------------------------------------------